NO. 07-05-0001-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                    JANUARY 6, 2005

                          ______________________________


       KENNETH KENNEDY AND TWILA AUFILL, INDEPENDENT EXECUTRIX
         OF THE ESTATE OF JACK L. AUFILL, DECEASED, APPELLANTS

                                             V.

                            V’RHETT WILLIAMS, APPELLEE


                        _________________________________

             FROM THE 72ND DISTRICT COURT OF CROSBY COUNTY;

                  NO. 5670; HONORABLE J. BLAIR CHERRY, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION


       Appellant Twila Aufill, Independent Executrix of the Estate of Jack L. Aufill,

Deceased, and Kenneth Kennedy filed separate notices of appeal challenging the trial

court’s judgment in favor of appellee V’Rhett Williams. Pending before this Court is Aufill’s

motion to dismiss her appeal by which she represents that all matters in controversy
between her and Williams have been compromised and settled. Aufill represents, however,

that appellant Kenneth Kennedy is not a party to the motion to dismiss. Pursuant to Aufill’s

request, by order of severance in cause number 07-04-0498-CV that portion of the appeal

between her and Williams was severed into this cause to consider the motion to dismiss.


       Without passing on the merits of the appeal between Aufill and Williams, we grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a). That portion of the appeal

between Kenneth Kennedy and V’Rhett Williams remains pending in cause number 07-04-

0498-CV and will proceed in due course. Having dismissed the appeal between Aufill and

Williams at their request, no motion for rehearing will be entertained and our mandate will

issue forthwith. Aufill and Williams have agreed to bear their own costs in this appeal.


       It is so ordered.


                                                 Per Curiam




                                             2